[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-14504                  JANUARY 17, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                       D. C. Docket No. 03-00050-CR-6

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

MARCUS FITZGERALD STEVENSON,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (January 17, 2006)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Marcus Fitzgerald Stevenson appeals his reinstated 57-month sentence,
imposed upon resentencing, for interstate transportation in aid of racketeering, in

violation of 18 U.S.C. § 1952(a)(3). After review, we vacate Stevenson’s sentence

and remand for resentencing.

      In a prior appeal, this Court affirmed the district court’s criminal history

calculation and concluded that there was no constitutional violation under United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). See United States v.

Stevenson, 131 F. App’x 248 (11 th Cir. 2005) (unpublished). However, in the prior

appeal, this Court also found statutory Booker error and thus vacated Stevenson’s

sentence and remanded for resentencing in light of Booker. On remand, the district

court resentenced Stevenson to the same 57-month sentence without a hearing or

an opportunity for Stevenson to allocute.

      Because Stevenson’s original sentence was vacated in its entirety, the district

court erred by not granting him a hearing and affording him the opportunity to

allocute at resentencing. See United States v. Taylor, 11 F.3d 149, 151 (11 th Cir.

1994) (holding that a defendant’s rights, under Federal Rules of Criminal

Procedure 32 and 43, to be present at sentencing and to allocute “extends to

sentencing when the original sentencing package is vacated in its entirety on appeal

and a case is remanded for resentencing”); United States v. Jackson, 923 F. 2d

1494, 1496 (11th Cir. 1991) (holding that, when a sentencing “package” has been



                                            2
vacated on appeal, the defendant’s presence at a hearing is necessary).

Additionally, although Stevenson’s guidelines range was correctly calculated, the

district court must still have a hearing to consult the factors in 18 U.S.C. § 3553(a)

as now required by Booker under an advisory guidelines system. We therefore

vacate Stevenson’s sentence and remand to the district court so that the district

court may hold a hearing, consult the factors in § 3553(a) as required by Booker

and provide Stevenson the opportunity to address the court prior to imposing a

sentence.

      VACATED AND REMANDED WITH INSTRUCTIONS.




                                           3